Citation Nr: 1527748	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1974 to February 1986.  Thereafter, he had National Guard and Reserve service from February 1986 until May 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which denied service connection for hearing loss, tinnitus, and a left ankle disorder.  The Veteran appealed the denials of service connection, and in August 2012 the Board remanded these claims for additional development.  Such development having been completed, the appeals are now again before the Board.
 
The issue of service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to noise during service, including aircraft noise.

2.  The Veteran has a current bilateral hearing loss disability.  

3.  Although a hearing loss disability was not shown in service, the evidence addressing the relationship between current hearing loss and exposure to acoustic trauma in service is evenly balanced both for and against the claim.  

4.  Resolving doubt in the Veteran's favor bilateral sensorineural hearing loss and tinnitus is related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that current hearing loss is related to his eight years of active duty with the US Air Force, and additional two decades of Reservist and National Guard duty with the same.  With regard to his in-service duties, his DD Form-214 indicates that he both piloted and co-piloted a KC-135 Stratotanker refueling aircraft, including serving as commander of the aircraft.  To the extent that his duties would include exposure to noise, the Board recognizes that such exposure likely occurred.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2014); 38 C.F.R. § 3.6 (2014).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.

An organic disease of the nervous system is considered a "chronic disease," as such diseases are listed under 38 C.F.R. § 3.309(a), and it is VA's policy to consider sensorineural hearing loss an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  Presumptive periods do not apply to reserve service periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Here, the Veteran is claiming entitlement to service connection for loss of hearing.  VA considers normal hearing to be from zero to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Service treatment records show a history of steadily declining hearing acuity.  At entrance examination in October 1973, the Veteran's ears were normal and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
10
LEFT
15
10
5
0
10

As the foregoing shows, the Veteran's hearing was normal at entrance into active duty.  The Veteran separated from active duty in February 1986, and on separating examination in November 1985 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
15
LEFT
15
10
10
15
15

To the extent that the foregoing shows the Veteran's hearing was still "normal" for VA purposes at separation from active duty, the Board finds the a hearing loss disability did not have its onset during such duty.

Nonetheless, over the course of his long active duty, reservist and National Guard career, the Veteran underwent literally dozens of audiological examinations particularly associated with his flight duties.  While these examinations certainly show fluctuating audiological acuity, less-than-normal hearing first manifest in a January 1994 National Guard examination, at which time showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
20
LEFT
10
15
15
5
25

Thereafter, the Veteran's ongoing audiograms demonstrate a more-or-less consistent drop in hearing acuity including in March 2002 when pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
25
30
LEFT
20
25
25
35
50

Though the Veteran's hear did improve somewhat thereafter, it has remained abnormal for VA purposes, Hensley.

On the authorized audiological evaluation during his September 2012 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
35
LEFT
30
30
30
40
40

Audiometry revealed speech recognition ability of 96 percent in both ears, and the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  On review of the claims file, the examiner noted the Veteran's pattern of decreasing hearing loss acuity, but concluded that testing "continues to show hearing within normal limits in both ears."  Because the examiner had found the Veteran's hearing to be "normal . . . during his active duty military service and normal for VA purposes shortly before his release from [National Guard service]," the examiner concluded that it is "less likely as not than the Veteran's hearing loss was caused by or a result of his military noise exposure."  The examiner went on to recognize that the Veteran's tinnitus was "a symptom associated with the hearing loss," and thus was also not related to service.

The Board finds the VA examiner's opinion to be competent, but of little probative value.  To the extent that the examiner is a trained medical professional - and specifically an audiologist - she has sufficient specific expertise to comment on the etiology of the Veteran's current hearing loss.  However, the examiner failed to recognize the Veteran's decades-long history of worsening abnormal hearing loss, instead describing his hearing as "normal for VA purposes."  While true that prior to 2002 the Veteran's hearing loss was not disabling under 38 C.F.R. § 3.385, the Board reiterates that VA considers "normal hearing" to exist from zero to 20 decibels.  Hensley, at 157.  Thus, all audiograms showing pure tone thresholds of greater than 20 decibels reflect less than "normal" hearing. 

The Veteran has asserted, both directly and through arguments made by his representative on his behalf, that current hearing loss is a result of many years of exposure to loud noise as a pilot.  The Veteran is competent to testify on those matters which are capable of lay observation, such as the presence of a loud noise, or perceived hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to comment on the etiological basis of his hearing loss as this is a complex medical determination well beyond his competence.

The Board is left with a competent medical opinion of otherwise little probative value weighed against the Veteran's credible, but not otherwise competent, lay statements and assertions.  Given the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to service, to include his decades-long in-service exposure to aircraft noise.  Therefore, the Veteran should be afforded the benefit of the doubt and service connection granted for bilateral hearing loss.

Regarding tinnitus, the examiner opined that it was "not possible to determine the etiology of tinnitus using current clinical technologies," but that [t]innitus is a symptoms which has a known association with hearing loss."  Essentially, the examiner concluded that because she had already determined that hearing loss was not related to service, and that tinnitus was related to hearing loss, that tinnitus was not related to service.  Given that the Board is granting service connection for hearing loss, and based on the examiner's opinion that hearing loss and tinnitus are related, it follows that service connection for tinnitus is also granted.

Accordingly, after resolving doubt in the Veteran's favor, service connection is established for hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist.

In August 2012 the Board remanded the issues of service-connection for hearing loss and tinnitus for additional development, including asking the Veteran to identify any outstanding records, obtaining outstanding service treatment records and service personnel records relating to the Veteran's reserve and National Guard duty, and completion of an audiological VA examination on the matter of etiology of the claimed disorders.  The Board finds that the RO complied with all of the Board's August 2012 remand orders by contacting the Veteran in February 2013 in an effort to location any additional records, providing a September 2012 examination, and the aquisition of additional service records.  Accordingly, the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

New Examination Opinion

The Veteran is seeking service connection for a left ankle disorder.  The record shows that during his period of active service, he twisted his left ankle, and radiographic imaging in December 2012 confirms that he has mild bilateral osteoarthritis of both ankles, but greater on the left side than the right.

In January 1977, edema and tenderness of the left lateral malleolus was noted.  Although a definite ankle fracture was not identified, a probable secondary ossicle was detected between the talus and the fibula.  He was directed to soak his ankle in the whirlpool daily in order to treat the swelling and bruising; this was discontinued after one treatment.  In April 1984, he sought emergency treatment after injuring his left ankle while playing flickerball.  At that time, the left ankle was tender and edematous over the lateral malleolus.  X-rays revealed a questionable old loose body at the medial aspect of the left ankle, but no fracture.  The initial assessment was of a sprain of the left ankle.  On orthopedic consultation, a few days later, he was assessed as having an acute ligament injury in the left ankle, and a possible new avulsion fracture of the medial malleolus.  A physical profile report shows that he was ordered to refrain from running, jumping, marching, and standing for prolonged periods.  A few days later, a short leg walking cast was applied, and two weeks after that it was noted that he had a resolving injury to the left ankle and use of the cast was discontinued.  Over a month after the injury occurred, he continued to complain of slight pain and swelling.  The record does not contain a separation examination, however, the Veteran's December 1984 annual flight examination report indicated that the Veteran's lower extremities were "normal."  A National Guard treatment record, dated in March 2002, reflects that the Veteran sought treatment for a strained Achilles tendon, and complained of residual weakness from a 1984-1985 ankle injury.

In August 2012 the Board ordered that the Veteran be afforded an examination in order to clarify his current diagnosis and obtain an opinion as to the etiology of any diagnosis identified.  An orthopedic examination was conducted in September 2012; however, the examiner's opinion is nonresponsive to the Remand directive and otherwise insufficient to adjudicate the Veteran's appeal.  Specifically, having diagnosed the Veteran with bilateral ankle joint osteoarthritis, the examiner went on to state that the Veteran "does not have an ankle disability."  The examiner reported that "[o]ccasional ankle sprains are not uncommon in an active adult male, are generally self-limited, and are not considered in and of themselves a chronic condition."  He also opined that the Veteran's osteoarthritis is "not beyond what would be considered natural progression in [a] male of the Veteran's age."

Unfortunately, without indicating whether the Veteran's current left ankle disorder - whatever it may be - had its onset during his period of active duty service from 1974 to 1986, or is otherwise related to his documented left ankle injuries sustained in-service in 1977 and/or 1984, the examiner failed to comply with the Board's Remand directive, and a new examination is needed.  See Stegall, supra. 

Accordingly, this matter is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic  examination to determine the nature and etiology of his left ankle disorder.  The entire claims file and a copy of this remand must be made available to, and be reviewed by, the designated examiner; the report should reflect that such review occurred.  The examiner should perform all indicated tests and studies, including diagnostic imaging, and report all clinical findings in detail.  After review of the claims folder, and upon examination of the Veteran, the VA examiner should indicate whether there is a current left ankle diagnosis or diagnoses.  For each diagnosis identified, the examiner is to state whether it is at least as likely as not (50/50 probability or better) that such is:

a. related to the Veteran's active duty, to include his documented left ankle injuries sustained in-service in 1977, and;

b. related to the Veteran's active duty, to include his documented left ankle injuries sustained in-service in 1984.

In rendering this opinion, the examiner MUST specifically discuss the Veteran's current complaints of ongoing pain symptomatology since these injuries, as well as his prior assertion to physicians ten years ago while in the National Guard that he had residual weakness of the left ankle since 1984.  See Medical record dated March 9, 2002.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be notified and given the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


